DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
  
Claim Status
Claims 1-7, 10, 11, 13- 18, and 20-24 are pending. 
Claims 8, 9, 12 were previously canceled and claim 19 is canceled.
Claims 1and 17 are amended. 
Claim 24 is newly added. 
Claims 1-7, 10, 11, 13- 18, and 20-24 have been examined.
Claims 1-7, 10, 11, 13- 18, and 20-24 are rejected.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 1-7, 10, 11, and 13-21 under 35 U.S.C. 103 as being unpatentable over Porat (US Patent 6340698 B1, Published 01/22/2002) in view of Rudolf (US Patent 5813416, Published 09/29/1998) and Carter et al. (US Patent Application Publication 2013/0184233 A1, Published 07/18/2013) is withdrawn in view of the amendments to the claims.
The rejection of claims 22 and 23 under 35 U.S.C. 103 as being unpatentable over Porat (US Patent 6340698 B1, Published 01/22/2002) in view of Rudolf (US Patent 5813416, Published 09/29/1998) and Carter et al. (US Patent Application Publication 2013/0184233 A1, Published 07/18/2013) as applied to claims 1-7, 10, 11 and 13-21  above, and further in view of Asculai et al. (US Patent 6159955, Published 12/12/2000) is withdrawn in view of the amendment to the claims.


Claims 1-7, 10, 11, 13-18, 20, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat (US Patent 7718642 B2, Published 05/18/2010) in view of Rudolf (US Patent 5813416, Published 09/29/1998), Carter et al. (US Patent Application Publication 2013/0184233 A1, Published 07/18/2013), Borgman (US Patent 5536743, Published 07/16/1996).
The claims are directed to a method treating a fungal infection comprising topically administering to the mucosal surface of the vagina an oral itraconazole solution comprising 10mg/ml of itraconazole, propylene glycol, cherry flavor, hydrochloric acid, sodium saccharin, sorbitol, and purified water. The claims are further directed to the pH of the solution being 3.3 or less when administered. The claims are further directed to the oral solution being diluted such that the amount of itraconazole solution is present in an amount of 1ml to 20ml and/or the diluent is present in an amount of 1L to 2L. The claims are further directed to itraconazole oral solution is mixed with a second solution comprising a second antifungal agent. The claims are further directed to the application is done by a spray.
Porat teaches a lubricating composition comprising chlorhexidine, methylparaben, propylene glycol, glycerine, CMC or HEC and water (diluent) (prior art claim 1 and 13). The composition may further comprise flavors (prior art claim 1). The lubricant is applied to the vaginal mucosa (abstract). The lubricating composition should have the same pH as the vagina (column 4, lines 52-53). The lubricant may comprise any genital lubricant base (column 4, line 21). Chlorhexidine slat is an antibiotic with antiviral properties and kill lactobacilli (column 4, lines 24-30). Methyl paraben is a fungicide that destroys fungus resulting from absence of bacterial flora; further other known fungicides can be used instead of methyl paraben (column 5, lines 30-36).
Porat lacks a teaching wherein the fungicide is itraconazole and the flavor is cherry or caramel flavor. Porat also lacks a teaching wherein the pH of the composition is 3.3 or less.
Rudolph teaches itraconazole is a fungicide (prior art claim 4).

Borgman teach the physiological pH of the vagina is in the range of about 3 to about 4.25 (column 5, lines 1-2).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute itraconazole for the methyl paraben in the composition of Porat and have a reasonable expectation of success. One would have been motivated to do so since the teachings of Porat and Rudolph indicate that they are functional equivalents that can be substituted for the other. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the cherry flavor taught by Carter et al. in the composition of Porat and have a reasonable expectation of success. One would have been motivated to do so since Carter et al. teach that such flavors can be added to personal lubricants for application to the vaginal mucosa and Porat teaches that the composition may comprise a flavor.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to arrive at the instantly claimed amounts of itraconazole and diluent and have a reasonable expectation of success. One would have been motivated to do so in order to create a solution having the needed concentration of itraconazole to treat a particular patient and fungal infection. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

This is new ground of rejection necessitated by the amendment to the claims.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat (US Patent 7718642 B2, Published 05/18/2010) in view of Rudolf (US Patent 5813416, Published 09/29/1998), Carter et al. (US Patent Application Publication 2013/0184233 A1, Published 07/18/2013), and Borgman (US Patent 5536743, Published 07/16/1996) as applied to claims 1-7, 10, 11, 13-18, 20, 21 and 24 above, and further in view of Asculai et al. (US Patent 6159955, Published 12/12/2000).
The claims are further directed to the composition comprising diclofenac sodium.
The teachings of Porat, Rudolf, and Carter et al. are discussed above. 
Porat, Rudolf, and Carter et al. do not teach composition comprising diclofenac sodium.
Asculai et al. teach treatment of inflammatory ulceration of the vaginal mucosa comprising applying an amount of diclofenac sodium (column 5, lines 26).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add diclofenac sodium to the composition of Porat and have a reasonable expectation of success. One would have been motivated to do so since in order to treat inflammation of the vaginal mucosa. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617